It appearing to the Court by the verified return of the respondents, that a written dismissal was filed in the Scott Circuit Court in the case *Page 570 
of Lois Coyer v. Curt Strong, Pearl Strong and Home Loan Finance Company, being Cause No. 6387, pending in said Scott Circuit Court, and that said written dismissal was filed with the Clerk of the Scott Circuit Court on October 16, 1945 during the vacation of said Court and that the said Clerk made a written entry thereof and copying the same in the Civil Order Book of said court on said date.
And it further appearing to the Court by said returns that it is the intention of the defendant Judge of the Scott Circuit Court to enter a dismissal of said cause during the term time of said Court next following the date of the filing of said written dismissal when and if the temporary writ of prohibition herein is dissolved.
Now the Court finds from the foregoing facts that all matters connected with the complaint of the relators filed in this cause by reason of the facts aforesaid present only a moot question for the determination of this Court.
IT IS, THEREFORE, ORDERED that this cause be dismissed in this Court at the cost of the relators.
Note. — Reported in 63 N.E.2d 287.